The opinion of the court was delivered by
Bennett, J.
— It has already been decided by this court, in the case of Royalton v. Bethel, 10 Vt. R. 22, that in order to gain a settlement, under the statute of 1817, by a residence “for the term of seven years” it must have been a continuous residence for seven successive years, without interruption, and that case must govern this. Though the residence of the pauper commenced in Panton, in March,. 1817, while the act of 1S01 was in force, still, no rights were acquired under that act. The act of 1801 was repealed by the act of 1817, and the only saving clause, in the repealing act, is, that it shall not affect any action then pending, or any right of action then existing, nor take away nor alter the settlement of any person before that time gained under the laws of this state. And, besides, the act of 1817 expressly provides, that, thereafter, no settlement shall be. gained, except according to the provisions of that act.
The judgment of the county court is therefore affirmed-